Citation Nr: 9929010	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-33 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the RO 
which denied, in part, service connection for a back disorder 
and stomach ulcers.  A personal hearing before the RO was 
held in June 1998.  

The issues of service connection for a neck disorder and 
claudication of the left leg were denied by the RO in 
September 1996 and were developed for appellate review.  
However, at the personal hearing in June 1998, the veteran 
indicated that he wished to withdraw his appeal of these 
issues.  Accordingly, these issues will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's current stomach disorder is due to disease 
or injury in service.  

2.  No competent evidence has been submitted to establish 
that the veteran has a back disorder which is due to disease 
or injury in service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a back disorder or stomach ulcers.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On a Report of Medical History for separation from service in 
July 1974, the veteran noted a history of multiple problems, 
including recurrent back pain, frequent indigestion, stomach, 
liver, or intestinal trouble, and gall bladder trouble or 
gallstones.  The veteran denied any problems performing 
certain motions or an inability to assume certain positions.  
He also indicated that he had not been hospitalized or 
treated within the past five years for anything other than 
minor illnesses.  On examination at that time, there was 
slight epigastric tenderness, and the veteran's spine and 
musculoskeletal system were normal.  The examiner noted that 
the veteran reported frequent dyspepsia; that there was no 
documented evidence of gallstones; and that the veteran 
simply ascribed his indigestion to gallstones.  

VA outpatient records from January to July 1987 show 
treatment primarily for neck pain.  A January 1987 progress 
note indicated that the veteran continued to be followed for 
GI symptoms (perforated ulcer).  

In March 1988, the veteran filed a claim for VA pension and 
indicated that he was totally disabled since 1985 because of 
back problems.  

When examined by VA in March 1988, the veteran a 12-year 
history of peptic ulcers, and surgery for ulcer perforation 
in October 1986.  The veteran continued to experience 
epigastric pain - ulcer syndrome, and was treated with 
antacids.  He also reported possible GI bleeding.  The 
examiner indicated that the veteran's history was not 
reliable.  On examination, the veteran's abdomen was soft 
without tenderness.  A midline abdominal scar was noted.  

When examined by VA in July 1996, the veteran reported 
treatment for duodenal ulcers for years, and that he had a 
partial gastrectomy for a perforated ulcer in 1987.  The 
veteran reported epigastric-burning pain and left upper 
quadrant pain which was increased by movement.  The 
impressions included fibrofatty changes of the liver, by 
sonography, and a 2-cm gastric ulcer with deep crater, by 
esophagogastroduodenoscopy (EGD).  

On VA examination of the veteran's spine in July 1996, the 
veteran reported that he injured his back when he fell from a 
truck in service in 1973.  The veteran reported that there 
was no fracture, and that he was treated with pain medication 
and a few days rest.  The veteran complained of pain in the 
upper back area with humid weather for the past six months.  
On examination, straight leg raising and Faber testing was 
negative.  There were no postural abnormalities, scoliosis, 
or tenderness in the lumbar spine.  There was tenderness in 
the dorsal spine at T1-2, with multiple trigger points in the 
scapula area due to fibromyalgia.  There were no neurological 
deficits.  Forward flexion of the lumbar spine was to 95 
degrees, with extension to 30 degrees.  Left lateral flexion 
was to 38 degrees, with right lateral flexion to 40 degrees.  
Rotation was to 32 degrees on the left, and to 30 degrees on 
the right.  There was no objective evidence of pain on motion 
of the lumbar spine.  The report noted that x-ray studies in 
June 1996 showed mild degenerative changes in the lower 
thoracic area.  The diagnoses included history of an injury 
to the upper spine in the back and neck area due to fall, 
mild degenerative changes at C5-6 and in the lower thoracic 
spine, residual fibromyalgia with muscle pain, and spinal 
stenosis at C5-6 without herniated nucleus pulposus in the 
cervical spine or evidence of bony injury of the spine.  

VA medical records show treatment for various problems 
including stomach problems, from March 1996 to July 1997.  A 
progress note in November 1996 indicated that an EGD showed a 
healed gastric ulcer with minimal antritis and status post 
Billroth II.  A VA pathology report in November 1997 showed 
gastric antral mucosa with chronic active inflammation.  A 
progress note in December 1997 indicated that an EGD showed 
the anastomotic ulcer was healed, but that H. Pylori was not 
eradicated, and that continued treatment was necessary for 
several more weeks.  

At a personal hearing at the RO in June 1998, the veteran 
testified that he was treated for a back injury during 
service with bed rest and pain medication.  The veteran 
reported that he was treated by a private physician or 
acupuncturist beginning around 1975, but that he could not 
remember the name or address of the person.  The veteran 
testified that he went on sick call nearly every week during 
service for stomach problems but that he was never 
hospitalized or tested for this problem.  His treatment 
included Mylanta and rest.  The veteran reported that he had 
back problems while working at the Postal Service shortly 
after discharge from service, but that he was never treated 
at work for this problem.  

The veteran submitted copies of private medical records for 
hospitalization in October 1986 at the personal hearing in 
June 1998.  The records indicated that the veteran was 
initially seen at the private hospital for generalized 
abdominal pain of eight hours duration, and was then referred 
to the "OR" for a perforated peptic ulcer.  The records 
indicated that the veteran had been drinking heavily the 
night before admission.  The veteran reported chronic 
epigastric pain that changed in nature about 16 hours prior 
to admission.  Surgical intervention revealed a .5 cm 
anterior perforation of the duodenum at the pyloric juncture.  
The surgery was accomplished without complication, and the 
veteran was discharged on the sixth day.  

At the personal hearing the veteran also submitted a copy of 
a Disability Certificate from H. Pachas, M.D., dated in May 
1976.  The certificate indicated that the veteran was totally 
disabled due to peptic ulcer from April 7 to May 18, 1976.  


Analysis

Initially the Board notes that where service medical records 
may be absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The caselaw does not, however, lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet.App. 46 (1996).  In 
this case, the RO attempted to obtain any accident report 
which may have been prepared in service concerning the 
vehicular injury reported by the veteran.  It requested 
treatment records from 1974 from the VAMC Bronx and treatment 
records from the military.  It also requested records from 
physicians reported by the veteran to have treated him 
postservice.  During his hearing, information was elicited 
from him in order to assist him in developing his claim.  
Given that the RO has met its duty to assist him to obtain 
evidence to prove what happened in service, a further Remand 
as requested by the representative is not deemed necessary. 

In order for consideration to be given to a claim of service-
connection, there must be a showing that a particular injury 
or disease resulting in disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, l946, and 
peptic ulcer disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Regarding the veteran's claim of service connection for a 
back disorder and stomach ulcer, the threshold question to be 
answered is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. §  5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The chronicity provisions of 38 C.F.R. § 3.303(b) apply where 
evidence shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  Under 38 C.F.R. § 3.303(b) a claim may still 
be well grounded if the condition is noted during service or 
during an applicable presumptive period, and competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to the 
symptomatology in service.  Savage v. Gober, 10 Vet. App. 488 
(1997); Clyburn v. West, 12 Vet. App. 296 (1999).  

The evidence in this case does not support a finding that the 
veteran's claims are well grounded.  Significantly, the 
veteran has not submitted any medical evidence indicating an 
etiological relationship between any stomach problems now 
present and his stomach symptoms in service.  This is 
required under Caluza discussed above to establish a well-
grounded claim.  The veteran, as a lay person, is not 
competent to offer an opinion regarding the question of 
medical causation or the etiological relationship between any 
chronic disability now present and military service.  
Espiritu.  While the veteran's separation examination in July 
1974 indicated that he had frequent indigestion and slight 
epigastric tenderness, no specific gastrointestinal disorder 
was identified.  Additionally, the veteran testified that he 
first sought medical treatment for stomach problems in April 
1976, some 20 months after his discharge from service.  While 
the veteran is competent to testify as to the symptoms he had 
experienced after service separation, he is not competent to 
testify to the fact that what he experienced in service and 
since service is the same condition that he is currently 
diagnosed with.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Because the nature of a particular stomach problem is not one 
as to which a lay person's observation is competent, a 
physician is needed to determine the nature of stomach 
symptoms.  In the instant case, the veteran has not provided 
a medical statement relating any current stomach disability 
to service or to post-service symptomatology.  

Similarly, the veteran has not presented any medical evidence 
to support his lay assertion that his current back problems 
are related to an injury or disease incurred in service.  
While the veteran reported a history of recurrent back pain 
at the time of his separation examination in July 1974, no 
pertinent abnormalities were found on examination at that 
time.  The Board considered the veteran's testimony to the 
effect that he was treated by an acupuncturist shortly after 
his discharge from service.  However, as he was not able to 
provide the name or address of the health care provider, the 
VA was not able to assist him in obtaining these records.  
The first objective evidence of treatment for any back 
problems was in 1987, some 23 years after his discharge from 
service.  

As discussed above, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  The veteran, as a layman, is 
not competent to offer an opinion regarding the question of 
medical causation or the etiology of any claimed back 
disorder.  Espiritu.  Moreover, a review of the evidentiary 
record does not reveal any medical opinion that the veteran's 
current back problems are related to service.  Therefore, in 
the absence of competent medical evidence linking the 
veteran's current back problems to service, the Board finds 
that his claim for service connection is not well grounded, 
and the appeal is denied.  


ORDER

As a well-grounded claim of service-connection for stomach 
ulcers or a back disorder has not been presented, the appeal 
is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

